Citation Nr: 0518616	
Decision Date: 07/08/05    Archive Date: 07/20/05

DOCKET NO.  04-16 428A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from April 1966 to 
April 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
hepatitis C.  A notice of disagreement (NOD) was received by 
VA in March 2003.  A statement of the case (SOC) was issued 
in March 2004.  A substantive appeal (VA Form 9) was received 
in May 2004.  

This claim is now ready for appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been obtained.  

2.  There is no competent medical evidence of record that 
shows that the veteran had hepatitis in service or for many 
years after service, or that it is as a result of such active 
service.  


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service. 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004)




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA).  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

With respect to VA's duty to notify, the rating decision on 
appeal, together with the statement of the case, adequately 
informed the veteran of the types of evidence needed to 
substantiate his claim.  Furthermore, the RO sent a letter to 
the veteran in December 2001, which asked him to submit 
certain information, and informed him of the elements needed 
to substantiate his claim.  In accordance with the 
requirements of the VCAA, the letter informed the veteran 
what evidence and information VA would be obtaining, and 
essentially asked the veteran to send to VA any information 
he had to process the claim.  The letter also explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  VA informed the veteran what he 
needed to show for service connection and what was needed for 
a hepatitis C claim.  In view of this, the Board finds that 
the Department's duty to notify has been fully satisfied with 
respect to the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) discussed 
the statutory requirement in 38 U.S.C.A. § 5103(a) that VCAA 
notice be sent to a claimant before the initial adjudication 
of his claim.  That was accomplished in this case.   

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran, and examination reports are in the file.  He has 
not identified any additional evidence pertinent to his claim 
not already of record, or attempted to be located, or 
requested by VA.  There are no known additional records to 
obtain.  

The Board finds that VA has satisfied its duties to inform 
and assist him.  


Service Connection hepatitis C

The appellant essentially contends that he has hepatitis C as 
a result of his active service.  He maintains that during 
service, he was exposed to blood.  He states that he received 
inoculations in service with an air gun and that he has not 
been exposed to any risk factors that would cause him to have 
contracted hepatitis C, and therefore, service connection is 
warranted for hepatitis C in this case.  

VA compensation is paid for disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).  

In this case service medical records are devoid of findings, 
treatment, or diagnosis for hepatitis C.  There is no medical 
evidence of in-service exposure to risk factors, to include 
blood transfusions, tattoos, or intravenous drug use.  The 
veteran claims that he was inoculated by an air gun in 
service, but there is no evidence to substantiate those 
statements.  The first evidence that the veteran had a 
diagnosis of hepatitis C was in 1998, many years after 
service, in documents apparently associated with records 
generated in the context of the veteran's attempt to receive 
a pension from the New York City Fire Department, where he 
had been employed for 22 years.  

Although the veteran claims that he has hepatitis C as a 
result of inoculations with an air gun inservice, and he has 
submitted a copy of a study performed that finds jet 
injectors capable of transmitting blood-borne pathogens, no 
medical examiner has linked his hepatitis C to this study, or 
made any determination on the etiology of his hepatitis C.  
The only evidence linking his diagnosed hepatitis C to 
service is the veteran's statement of such.  The veteran's 
contention regarding the cause of his disability is not 
probative, since as a layperson he is not competent to 
provide medical opinions that otherwise require medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).    Therefore, lacking a diagnosis of hepatitis C in 
service, exposure to hepatitis C in service, risk factors to 
associate exposure to hepatitis C in service, or a medical 
examiner providing an opinion linking his hepatitis C to 
service, a basis upon which to grant service connection has 
not been presented.  


ORDER

Service connection for hepatitis C is denied.  



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


